Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits on the ground she was not available for employment. Claimant was classified as a computer operator and had some training in operating a key punch machine. She spoke Spanish and had great difficulty with speaking English. She testified at the hearing through an interpreter. She maintained that she had limited experience with computers; that she looked for work as a trainee typist or for clerical work; that she read the ads in the Daily News and the New York Times, but did not seek employment through a Spanish language newspaper. While she personally visited some places seeking employment, a substantial number of her job efforts were by telephone. The board found incredible claimant’s contention that she visited a prominent New York City department store on a Sunday. It also found incredible that claimant as a non-English speaking person confined her job efforts to seeking work through English language papers. Questions of fact and credibility are for the board to determine. Whether claimant was available for employment is a question of fact, and since there is substantial evidence in the record to sustain the board’s decision we must not disturb it. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.